IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                   FILED
                                                       July 10, 1998
JOHN ROBERTSON,                 )
                                )                  Cecil W. Crowson
      Plaintiff/Appellant,      )                 Appellate Court Clerk
                                )   Marshall Circuit
VS.                             )   No. 12591
                                )
TENNESSEE WALKING HORSE         )   Appeal No.
BREEDERS’ AND EXHIBITORS’       )   01A01-9610-CV-00456
ASSOCIATION,                    )
                                )
      Defendant/Appellee.       )




                    APPEAL FROM THE CIRCUIT COURT
                        FOR MARSHALL COUNTY
                       AT LEWISBURG, TENNESSEE

                  THE HONORABLE LEE RUSSELL, JUDGE



For Plaintiff/Appellant:                  For Defendant/Appellee:

Donald E. Parish                          Marc O. Dedman
Ivey, Parish & Johns                      Julie-Karel Elkin
Huntingdon, Tennessee                     Spicer, Flynn & Rudstrom
                                          Nashville, Tennessee

                                          Diane Segroves
                                          Bobo, Hunt & Bobo
                                          Shelbyville, Tennessee




                   AFFIRMED AND REMANDED




                                    WILLIAM C. KOCH, JR., JUDGE
                                 OPINION

        This appeal arises from a breeder’s expulsion from the Tennessee Walking
Horse Breeders’ and Exhibitors’ Association. The Association revoked the breeder’s
membership and permanently suspended his horse registration privileges for
registering a false pedigree for two horses. The breeder sued the Association in the
Circuit Court for Marshall County alleging wrongful expulsion and defamation and
seeking reinstatement. After considering the parties’ cross-motions for summary
judgment, the trial court granted the Association’s motion and dismissed the case.
On this appeal, the breeder asserts that the Association failed to follow its own
bylaws and thereby deprived him of a valuable property right without adequate
notice. We have determined that the Association substantially complied with its
bylaws and rules and provided the breeder with fair notice and an opportunity to be
heard. Accordingly, we affirm the trial court’s decision to grant the Association’s
summary judgment motion.


                                          I.


        John Robertson breeds and exhibits Spotted Tobiano walking horses. He has
bred walking horses on his farm near Camden, Tennessee since 1957. Before his
expulsion, he was a member of the Tennessee Walking Horse Breeders’ and
Exhibitors’ Association, a nonprofit corporation whose purpose is to protect the
industry by maintaining a registry of the pedigrees of Tennessee walking horses. As
a member of the Association, Mr. Robertson had the privilege of registering his
walking horses’ pedigrees which substantially increased their sale prices and stud
fees.


        In 1985, the Association began a new program requiring blood typing for each
stallion foal and stallion used for production before an owner could register their
offspring. Five years later, the Association began requiring that stallion foals be
checked or qualified to their sire, which means that each colt’s blood type would be
checked against its sire’s blood type. The Association broadened the rule in 1993 to
require verification of the sire and dame of each foal before it could be registered.




                                         -2-
       The Association first became concerned about Mr. Robertson’s registration
practices when the purchaser of one of his horses, a horse named Rock N Roll
Parader, attempted to register one of Rock N Roll Parader’s foals. When blood tests
revealed that Rock N Roll Parader could not be the foal’s sire, the Association
compared a photograph of Rock N Roll Parader submitted with his original
registration documents with a photograph of the foal’s sire and determined that the
photographs were of two different horses.


       In order to rule out the possibility of a mistake, the Association tested Mr.
Robertson’s only other spotted stallion, a horse named Paint Me Delight. The results
of these blood tests were identical to the tests of another horse named Romeo’s Jet.
Even though the registration of Romeo’s Jet listed Delight’s Romeo as the sire, the
blood testing ruled out the possibility that Delight’s Romeo could be the sire of
Romeo’s Jet. The Association also discovered that the photographs attached to the
registration papers for both Rock N Roll Parader and Paint Me Delight depicted the
same horse, although one of the photographs had been altered slightly.


       This information prompted the Association to suspect that Mr. Robertson had
provided false blood samples, false information, and false photographs to the
Association when registering Rock N Roll Parader and Paint Me Delight. Since this
false registration affected not only Rock N Roll Parader and Paint Me Delight but
also their offspring and other breeders, the Association informed Mr. Robertson by
letter dated May 12, 1994, that disciplinary proceedings had been commenced and
that he had been charged with possible fraudulent registration of Rock N Roll Parader
and Paint Me Delight. This letter also informed Mr. Robertson that there would be
a hearing and that he had a right to be represented by counsel and to call witnesses.
It explained to him the possible penalties that could be imposed if he was found to
have violated the Association’s registration rules.


      The Association wrote Mr. Robertson another letter on June 1, 1994 informing
him of the date, time, and location of the hearing and again advising him of his
procedural rights. The Association’s executive director wrote a third letter to Mr.
Robertson on June 17, 1994, reminding him of the allegations against him and
enclosing a copy of the Association’s rules and bylaws. At the June 27, 1994 hearing,
Mr. Robertson chose to appear without counsel and declined the Association’s offer


                                        -3-
to continue the proceedings. On June 28, 1994, the Association informed Mr.
Robertson that his membership had been revoked for violation of the Association’s
registration rules and that he could no longer register horses with the Association.


      On May 8, 1995, Mr. Robertson sued the Association in the Circuit Court for
Marshall County seeking reinstatement and damages for defamation. Mr. Robertson
moved for a partial summary judgment on his reinstatement claim, and the Association
responded with its own summary judgment motion seeking dismissal of all claims.
The trial court granted the Association’s summary judgment motion, and Mr.
Robertson has appealed. While he does not contest the dismissal of his defamation
claim, he takes issue with the dismissal of his claim for reinstatement as a member of
the Association.


                                         II.


      An order granting a motion for summary judgment enjoys no presumption of
correctness on appeal. See City of Tullahoma v. Bedford County, 938 S.W.2d 408, 412
(Tenn. 1997); McClung v. Delta Square Ltd. Partnership, 937 S.W.2d 891, 894 (Tenn.
1996). Accordingly, reviewing courts must make a fresh determination concerning
whether the requirements of Tenn. R. Civ. P. 56 have been satisfied. See Hunter v.
Brown, 955 S.W.2d 49, 50-51 (Tenn. 1997); Mason v. Seaton, 942 S.W.2d 470, 472
(Tenn. 1997). Summary judgments are appropriate only when there are no genuine
factual disputes with regard to the claim or defense embodied in the motion and when
the moving party is entitled to a judgment as a matter of law. See Tenn. R. Civ. P.
56.04; Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997); Carvell v. Bottoms, 900
S.W.2d 23, 26 (Tenn. 1995).


      When reviewing an order granting a summary judgment motion, an appellate
court must view the evidence in the light most favorable to the nonmoving party and
must also draw all reasonable inferences in the nonmoving party’s favor. See
Robinson v. Omer, 952 S.W.2d 423, 426 (Tenn. 1997); Mike v. Po Group, Inc., 937
S.W.2d 790, 792 (Tenn. 1996). Thus, a summary judgment should be granted only
when the undisputed facts reasonably support only one conclusion – that the moving
party is entitled to a judgment as a matter of law. See McCall v. Wilder, 913 S.W.2d
150, 153 (Tenn. 1995); Carvell v. Bottoms, 900 S.W.2d at 26. A party may obtain a


                                         -4-
summary judgment by demonstrating that the nonmoving party will be unable to prove
an essential element of its case, see Byrd v. Hall, 847 S.W.2d 208, 212-13 (Tenn.
1993), because this defect necessarily renders all other facts immaterial.           See
Alexander v. Memphis Individual Practice Ass’n, 870 S.W.2d 278, 280 (Tenn. 1993);
Strauss v. Wyatt, Tarrant, Combs, Gilbert & Milom, 911 S.W.2d 727, 729 (Tenn. Ct.
App. 1995).


                                          III.


       The courts are generally reluctant to interfere in the internal affairs of private
organizations and clubs. See Original Lawrence County Farm Org., Inc. v. Tennessee
Farm Bureau Fed’n, 907 S.W.2d 419, 421 (Tenn. Ct. App. 1995); Moran v. Vincent,
588 S.W.2d 867, 870 (Tenn. Ct. App. 1979). It is only when a case involves fraud,
lack of jurisdiction, or an invasion of property rights that the courts will intervene in
a dispute between an association and one of its members. See Tennessee Secondary
School Athletic Ass’n v. Cox, 221 Tenn. 164, 174, 425 S.W.2d 597, 601 (1968). When
a member has been expelled, suspended, or excluded from membership for cause, a
court should look no further than necessary to establish that the procedure involved
was fair and reasonable.      See Tenn. Code Ann. § 48-56-302 (1995); Original
Lawrence County Farm Org., Inc. v. Tennessee Farm Bureau Fed’n, 907 S.W.2d at
422.


       Mr. Robertson argues that the Association failed to follow its own Rule 19
which provides, in part:
              19.03 A complaint may be filed by any member of the
                    Association with the Executive Secretary as follows:
              A.    In writing.
              B.    Contain a reasonably clear description of the offense
                    and cite the Rule(s) allegedly violated.
              C.    Be signed by the member.
              D.    State the full name and address of the respondent.
              E.    Be accompanied by a deposit of $25 which will be
                    refunded only if the complaint is sustained.

              19.04 The Executive Secretary shall immediately notify the
                    respondent of the complaint and send a copy, set a
                    hearing date, notify the parties of the date.
              19.05 The hearing shall be conducted within 40 days of the
                    receipt of the complaint.
              19.06 The hearing shall allow each party to fairly and
                    adequately present their case.

                                           -5-
              19.07 The decision shall be made on the date of the
                    conclusion of the hearing. The deliberations shall be
                    in private and the parties notified by mail.

He asserts that the Association’s failure to provide him with a written complaint
signed by an Association member and the Association’s failure to identify the person
who lodged the complaint undermined the fairness of the proceeding. He also asserts
that the Association’s failure to inform him of the identity of the person who lodged
the complaint or to state precisely how the two registrations were fraudulent misled
him into believing that the proceeding was not governed by the disciplinary rules and
confused him about the need to retain counsel.


      The Association’s investigation was not commenced because of a member’s
complaint but rather because of registration discrepancies the Association itself
discovered while processing the registration of a horse thought to be the foal of Rock
N Roll Parader. We do not read Rule 19 as the exclusive method by which the
Association may discipline its members.        Rather, it provides a procedure for
processing complaints made by one Association member against another. The rule
does not preclude the Association itself from investigating and filing charges against
one of its members based on information it has discovered on its own.


      Mr. Robertson had adequate notice of the charges against him, the hearing date,
the possible penalties, and the procedure provided by the rules. The Association sent
him three letters informing him that he had been charged with possible fraudulent
registration of Rock N Roll Parader and Paint Me Delight, and that he had the right to
be represented by counsel and to question witnesses at the hearing. He was also
provided with notice of the date, time, and location of the hearing, an explanation of
the possible penalties that could be imposed, and a copy of the Association’s rules
and bylaws.


      Mr. Robertson attended the hearing without counsel and specifically declined
an offer of postponement. At that hearing, it was established that Mr. Robertson had
sold Paint Me Delight to another Association member and that he had later agreed to
take the horse back when it did not qualify to its named sire. Mr. Robertson replaced
Paint Me Delight with Rock N Roll Parader. After Rock N Roll Parader produced four
foals, retesting revealed that he was not the same horse that had been originally
registered as Rock N Roll Parader. At this point, Mr. Robertson permitted Paint Me

                                         -6-
Delight to be blood typed, and this test revealed that the animal was actually Romeo’s
Jet. These facts, together with the statement in the Association’s correspondence that
the “Enforcement Committee . . . has lodged a complaint concerning the possible
fraudulent registration” of Paint Me Delight and Rock N Roll Parader put Mr.
Robertson on fair notice of the charges against him. Accordingly, like the trial court,
we have determined that the Association substantially complied with its disciplinary
rules and that Mr. Robertson was given fair notice of the charges against him and a
fair opportunity to be heard before the Association revoked his membership.


                                         IV.


      We affirm the summary judgment dismissing Mr. Robertson’s claims against
the Association and remand the case for whatever further proceedings may be
required. We tax the costs of this appeal to John Robertson and his surety for which
execution, if necessary, may issue.



                                               ______________________________
                                               WILLIAM C. KOCH, JR., JUDGE


CONCUR:


_______________________________
SAMUEL L. LEWIS, JUDGE



_______________________________
BEN H. CANTRELL, JUDGE




                                         -7-